DETAILED ACTION
This office action is in response to application no. 16/840,050 filed on 04/03/2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The listing of references in the specification (e.g. the enclosed NIH grant submission [0058], the Online Appendix [00157], the Sosa reference [00197]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: On page 5, paragraph [0023], the following phrase appears incorrect: “In some embodiments, In one aspect, provided herein is…” (emphasis added)
On page 7, paragraph [0035], reference is made to "left" and "right” images.  When reviewing the associated drawings, it is noted that the images are not presented in a left and right format, rendering reference to them as such confusing.
On page 8, paragraph [0038], the following phrase appears incorrect: “illustrate an exemplar embodiment”. (emphasis added)
On page 12, paragraph [0057], the following phrase appears incorrect: “patients with ICDs will be tested and the rested will be compared”. (emphasis added)
On page 17, paragraph [0077], the following phrase appears incorrect: “adiabatic pulses have properties that are desirable GE MRI”. (emphasis added)
On page 20, paragraph [0086], the following phrase appears incorrect: “the signal from the voxel will diphase significantly”. (emphasis added)
On page 27, paragraph [00136] appears to be a drafting note.
On page 51, paragraph [00211], the following phrase appears incorrect: “maps both endocardial and endocardial in those regions”. (emphasis added) 
On page 53, paragraph [00217] fails to conclude with a period. 
Appropriate correction is required.
The use of the terms Avanto, Magnevist, Matlab, Carto, NavX, Agilis, Thermocool, Chilli II and Livewire, which are trade names or marks used in commerce, have been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim(s) 21, 29 and 36 are objected to because of the following informalities: In each of the independent claims, the following phrase appears redundant: “to invert the desired tissue type and tissue that are experiencing off-resonance effects” (emphasis added).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21 – 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21, 29 and 36require inversion of desired tissue types that are experiencing off-resonance effect.  The specification details that these off-resonance effects are caused by relatively large metallic objects including ICDs (see [0007, 0034, 0042, 0056] of the pre-grant publication of the instant application).  There is no further disclosure supporting other sources of off-resonance and related compensation strategies, including for variation between different tissue types or other materials.   As a result, it is seen that the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 29 and 36 require an inversion recovery pulse “to invert the desired tissue type and tissue that are experiencing off-resonance effects”.   Given that natural variations in tissue density can cause off-resonance effects, it is unclear how much off-resonance effects must be experienced to require an inversion recovery pulse as claimed. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 38, dependent from claim 36 which recites the broad recitation “wherein the wideband late-gadolinium enhanced (LGE) pulse sequence has a specific absorption rate (SAR) that ranges from 0.01 W/kg to 0.2 W/kg”, and the claim also recites “wherein the wideband IR pulse has a SAR that ranges from 0.01 W/kg to 0.07 W/kg” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore, regarding claim 38, it is unclear if the SAR associated with the wideband IR pulse is the same SAR as recited in claim 36 or if it is merely an aspect of the wideband late-gadolinium enhanced (LGE) pulse sequence.  For purposes of examination, the SARs for claims 36 and 38 will be treated as referring to the same SAR.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 – 26, 29, 30 and 32 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Dickfeld et al. “MRI-Guided ventricular tachycardia ablation: integration of late gadolinium-enhanced 3D scar in patients with implantable cardioverter-defibrillators.” Circulation: Arrhythmia and Electrophysiology, 2011 (herein Dickfeld) in view of Koch et al. “A multispectral three-dimensional acquisition technique for imaging near metal implants.” Magnetic Resonance in Medicine 2009 (herein Koch) (both cited in an IDS dated 07/14/2020).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
With regard to claim 21, Dickfeld discloses a method for acquiring an image of a subject using a magnetic resonance imaging (MRI) system, the method comprising: selecting an inversion time (TI) to null signal from a desired tissue type during the performance of a pulse sequence designed to acquire late-gadolinium enhanced (LGE) T1- weighted images from a region of interest in the subject; selecting an inversion recovery (IR) pulses to invert the desired tissue type and tissue that are experiencing off-resonance effects, inversion recovery sequences were obtained after optimal nulling of the inversion time to assess LGE; performing the pulse sequence using the selected TI and the IR pulses to acquire MRI data from the subject; and reconstructing the MRI data to create an image of the subject having hyper-intensity image artifacts induced by the off-resonance effects, high-intensity artifact affecting the anterior wall (Fig. 1, panel 6; pg. 173, left column, paragraphs under MRI header); and displaying the image on a display (Fig. 1) but is silent as to the inversion recovery pulses covering a spectral bandwidth or being part of a series of inversion recovery pulses or the reduction of imaging artifacts.
Koch teaches the inversion recovery pulses covering a spectral bandwidth that is designed to invert the desired tissue type and tissue that are experiencing off-resonance effects (Fig. 2; pg. 384, left column, first full paragraph).  Koch also teaches that a series of pulses may be utilized (Fig. 4; pgs. 383 – 384, paragraph spanning the left column of pg. 383 to the right column of pg. 384; pg. 386, paragraph spanning left and right paragraphs).  Koch also teaches reduction of artifacts, greatly reduced B0 artifacts near metal implants through application of the MAVRIC technique (pg. 388, left column, first paragraph under Discussion heading).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of having the inversion recovery pulses be part of a series covering a spectral bandwidth that is designed to invert the desired tissue type and tissue that are experiencing off-resonance effects such that the reconstructed MRI data contains reduced image artifacts induced by the off-resonance effects.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Dickfeld to include the above limitations as taught by Koch, since this allows generation of an image with less artifact, since the maximum absolute displacement in the produced image is roughly 1 pixel.
Regarding claim 22, Dickfeld in view of Koch discloses wherein each of the IR pulses within the series of IR pulses have a spectral bandwidth that ranges from 1 kHz to 5 kHz, 2 kHz RF pulses (Koch: Fig. 2; pg. 384, left column, first full paragraph).
With regard to claim 23, Dickfeld in view of Koch discloses wherein the series of IR pulses includes a first IR pulse having a first spectral bandwidth and a second IR pulse having a second spectral bandwidth, wherein the first spectral bandwidth and the second spectral bandwidth are different (Koch: Fig. 4b; pg. 386, paragraph spanning left and right paragraphs).
Regarding claim 24, Dickfeld in view of Koch discloses wherein the series of IR pulses are performed in a back-to-back arrangement (Koch: Fig. 4b; pg. 386, paragraph spanning left and right paragraphs).
With regard to claim 25, Dickfeld in view of Koch discloses wherein the series of inversion pulses includes interleaved on-resonance and off-resonance inversion pulses (Koch: Figs. 1 & 3; pgs. 384 – 385; Image Interleaving section – Adaptive Phase Encoding section).
Regarding claim 26, Dickfeld in view of Koch discloses wherein the series of inversion pulses include adiabatic pulses, absence of thermal relaxation (Koch: pg. 382; Theory section, first paragraph).
With regard to claim 29, Dickfeld discloses a method for acquiring an image of a subject using a magnetic resonance imaging (MRI) system, the method comprising: selecting an inversion time (TI) to null signal from a desired tissue type during the performance of a pulse sequence designed to acquire late-gadolinium enhanced (LGE) T1- weighted images from a region of interest in the subject; selecting an inversion recovery (IR) pulses to invert the desired tissue type and tissue that are experiencing off-resonance effects, inversion recovery sequences were obtained after optimal nulling of the inversion time to assess LGE; performing the pulse sequence using the selected TI and the IR pulse; and reconstructing the MRI data to create an image of the subject having hyper-intensity image artifacts induced by the off-resonance effects, high-intensity artifact affecting the anterior wall (Fig. 1, panel 6; pg. 173, left column, paragraphs under MRI header); and displaying the image on a display (Fig. 1) but is silent as to the inversion recovery pulses covering a spectral bandwidth or wherein only a single IR pulse is used in each spectral bin prior to a multi-spectral acquisition to allow full longitudinal signal relaxation for the spectral bin or being part of a series of inversion recovery pulses or the reduction of imaging artifacts or that the MRI data is acquired from the subject by performing the multi-spectral acquisition.
Koch teaches the inversion recovery pulses covering a spectral bandwidth that is designed to invert the desired tissue type and tissue that are experiencing off-resonance effects (Fig. 2; pg. 384, left column, first full paragraph).  Koch also teaches wherein only a single IR pulse is used in each spectral bin prior to a multi-spectral acquisition to allow full longitudinal signal relaxation for the spectral bin (Fig. 2; pg. 384, Image Interleaving paragraphs).  Koch further teaches that a series of pulses may be utilized (Fig. 4; pgs. 383 – 384, paragraph spanning the left column of pg. 383 to the right column of pg. 384; pg. 386, paragraph spanning left and right paragraphs).  Koch also teaches reduction of imaging artifacts, greatly reduced B0 artifacts near metal implants through application of the MAVRIC technique (pg. 388, left column, first paragraph under Discussion heading).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of having the inversion recovery pulses be part of a series covering a spectral bandwidth that is designed to invert the desired tissue type and tissue that are experiencing off-resonance effects such that the reconstructed MRI data contains reduced image artifacts induced by the off-resonance effects, wherein only a single IR pulse is used in each spectral bin prior to a multi-spectral acquisition to allow full longitudinal signal relaxation for the spectral bin.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Dickfeld to include the above limitations as taught by Koch, since this allows generation of an image with less artifact, since the maximum absolute displacement in the produced image is roughly 1 pixel.
Regarding claim 30, Dickfeld in view of Koch discloses wherein the multi-spectral acquisition includes interleaving on-resonance and off-resonance acquisitions (Koch: Figs. 1 & 3; pgs. 384 – 385; Image Interleaving section – Adaptive Phase Encoding section).
With regard to claim 32, Dickfeld in view of Koch necessarily discloses wherein the off-resonance acquisitions acquire signal from a series of off-resonance spectral bins while the on-resonance spins continue to relax during the off-resonance acquisitions (Koch: Fig. 2; pg. 384, Image Interleaving paragraphs).  On-resonance and off-resonance acquisitions cannot be performed at the same time.  As a result, the spectral bins of the other of the on- or off-resonance acquisition being performed will necessarily be relaxing during that acquisition.
Regarding claim 33, Dickfeld in view of Koch discloses wherein the off-resonance acquisition includes from two to three off-resonance spectral bins (Koch: Fig. 2; pg. 384, left column, ll. 3 – 18).
With regard to claim 34, Dickfeld in view of Koch discloses wherein the IR pulse is a non-selective IR pulse (Dickfeld: Abstract).  As noted by applicant in paragraph [0069] on page 15 of the originally filed specification, LGE relies on non-selective pulses.
Regarding claim 35, Dickfeld in view of Koch discloses wherein the IR pulse has a spectral bandwidth that ranges from 1.5 kHz to 5 kHz, 2 kHz RF pulses (Koch: Fig. 2; pg. 384, left column, first full paragraph).
 
Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dickfeld et al. “MRI-Guided ventricular tachycardia ablation: integration of late gadolinium-enhanced 3D scar in patients with implantable cardioverter-defibrillators.” Circulation: Arrhythmia and Electrophysiology, 2011 (herein Dickfeld) in view of Koch et al. “A multispectral three-dimensional acquisition technique for imaging near metal implants.” Magnetic Resonance in Medicine 2009 (herein Koch) in view of Rehwald et al. (US 2012/0194186, herein Rehwald) (all cited in an IDS dated 07/14/2020).
With regard to claim 27, Dickfeld in view of Koch fails to disclose wherein the series of inversion pulses includes non-adiabatic pulses.
Rehwald teaches wherein the series of inversion pulses includes non-adiabatic pulses (Abstract).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the series of inversion pulses including non-adiabatic pulses.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Dickfeld in view of Koch to include the series of inversion pulses including non-adiabatic pulses as taught by Rehwald, since such an arrangement provides excellent robustness in the presence of motion and flow as well as B1- and B0-inhomogeneity.

Claim(s) 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dickfeld et al. “MRI-Guided ventricular tachycardia ablation: integration of late gadolinium-enhanced 3D scar in patients with implantable cardioverter-defibrillators.” Circulation: Arrhythmia and Electrophysiology, 2011 (herein Dickfeld) in view of Koch et al. “A multispectral three-dimensional acquisition technique for imaging near metal implants.” Magnetic Resonance in Medicine 2009 (herein Koch) in view of Wang et al. (US 2011/0044524, herein Wang) (all cited in an IDS dated 07/14/2020).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
Regarding claim 28, Dickfeld in view of Koch fails to disclose performing a self-gating technique to achieve respiratory gating when reconstructing the image of the subject.
Wang teaches performing a self-gating technique to achieve respiratory gating when reconstructing the image of the subject (Figs. 69 & 78; [0991 – 0993]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of performing a self-gating technique to achieve respiratory gating when reconstructing the image of the subject.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Dickfeld in view of Koch to include performing a self-gating technique to achieve respiratory gating when reconstructing the image of the subject as taught by Wang, since self-gating provides superior respiratory motion artifact suppression when compared to the KC gating.
With regard to claim 31, Dickfeld in view of Koch in view of Wang discloses wherein the interleaving of the on-resonance and the off-resonance acquisitions is triggered between successive heartbeats, wherein the heartbeats are defined by an R-R interval (Wang: [0454]).
Claim(s) 36 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dickfeld et al. “MRI-Guided ventricular tachycardia ablation: integration of late gadolinium-enhanced 3D scar in patients with implantable cardioverter-defibrillators.” Circulation: Arrhythmia and Electrophysiology, 2011 (herein Dickfeld) in view of Koch et al. “A multispectral three-dimensional acquisition technique for imaging near metal implants.” Magnetic Resonance in Medicine 2009 (herein Koch) (Dickfeld and Koch cited in an IDS dated 07/14/2020) in view of Roberts et al. (US 5,320,099, herein Roberts).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
With regard to claim 36, Dickfeld discloses a method for acquiring an image of a subject using a magnetic resonance imaging (MRI) system, the method comprising: performing a wideband late-gadolinium enhanced (LGE) pulse sequence to acquire MRI data from the subject, the LGE pulse sequence having an inversion time (TI) to null signal from a desired tissue type in a region of interest of the subject, and an inversion recovery (IR) pulse having a spectral bandwidth that is sufficient to invert the desired tissue type and tissue that are experience off-resonance effects in the region of interest, inversion recovery sequences were obtained after optimal nulling of the inversion time to assess LGE; reconstructing the MRI data to create an image of the subject having hyper-intensity image artifacts induced by the off-resonance effects, high-intensity artifact affecting the anterior wall (Fig. 1, panel 6; pg. 173, left column, paragraphs under MRI header); and displaying the image on a display (Fig. 1) but is silent as to the reduction of imaging artifacts and is not explicit that the wideband late-gadolinium enhanced (LGE) pulse sequence having a specific absorption rate (SAR) that ranges from 0.01 W/kg to 0.2 W/kg.  Dickfeld does disclose that the SAR is <2.0 W/kg (pg. 181; left column, ll. 5 – 7).
 Koch teaches reduction of imaging artifacts, greatly reduced B0 artifacts near metal implants through application of the MAVRIC technique (pg. 388, left column, first paragraph under Discussion heading).
Roberts teaches a pulse sequence having a specific absorption rate (SAR) that ranges from 0.01 W/kg to 0.2 W/kg (Abstract; Col. 12, ll. 33 – 55).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of reconstructed MRI data containing reduced image artifacts induced by the off-resonance effects, the wideband late-gadolinium enhanced (LGE) pulse sequence having a specific absorption rate (SAR) that ranges from 0.01 W/kg to 0.2 W/kg.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Dickfeld to include the above limitations as taught by Koch, since this allows generation of an image with less artifact, since the maximum absolute displacement in the produced image is roughly 1 pixel and allows improved MR images of arteries, veins and tissues to be produced using a steady-state adiabatic inversion technique such that blood flow may be measured by adiabatically inverting spins in the direction of the magnetic gradient.
Regarding claim 37, Dickfeld in view of Koch in view of Roberts discloses wherein the IR pulse has a spectral bandwidth that ranges from 1.5 kHz to 5 kHz, 2 kHz RF pulses (Koch: Fig. 2; pg. 384, left column, first full paragraph).
With regard to claim 38, Dickfeld in view of Koch in view of Roberts fails to disclose wherein the wideband IR pulse has a SAR that ranges from 0.01 W/kg to 0.07 W/kg.  Roberts does disclose a pulse sequence having a specific absorption rate (SAR) of 0.2 W/kg (Abstract; Col. 12, ll. 33 – 55).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the wideband IR pulse has a SAR that ranges from 0.01 W/kg to 0.07 W/kg, since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.   Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Regarding claim 39, Dickfeld in view of Koch in view of Roberts discloses wherein the image is a cardiac image (Dickfeld: Abstract; pg. 172, right column, ll. 8 – 15).

Claim(s) 40 is rejected under 35 U.S.C. 103 as being unpatentable over Dickfeld et al. “MRI-Guided ventricular tachycardia ablation: integration of late gadolinium-enhanced 3D scar in patients with implantable cardioverter-defibrillators.” Circulation: Arrhythmia and Electrophysiology, 2011 (herein Dickfeld) in view of Koch et al. “A multispectral three-dimensional acquisition technique for imaging near metal implants.” Magnetic Resonance in Medicine 2009 (herein Koch) in view of Roberts et al. (US 5,320,099, herein Roberts) in view of Wang et al. (US 2011/0044524, herein Wang) (Dickfeld, Koch and Wang cited in an IDS dated 07/14/2020).
Regarding claim 40, Dickfeld in view of Koch in view of Roberts fails to disclose performing a self-gating technique to achieve respiratory gating when reconstructing the image of the subject.
Wang teaches performing a self-gating technique to achieve respiratory gating when reconstructing the image of the subject (Figs. 69 & 78; [0991 – 0993]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of performing a self-gating technique to achieve respiratory gating when reconstructing the image of the subject.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Dickfeld in view of Koch in view of Roberts to include performing a self-gating technique to achieve respiratory gating when reconstructing the image of the subject as taught by Wang, since self-gating provides superior respiratory motion artifact suppression when compared to the KC gating.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21 & 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 41 and 44 of U.S. Patent No. 10,649,053. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The identified claims of parent U.S. Patent No. 10,649,053 are narrower in scope than those filed in the instant application. The scope of the identified claims of the instant application, being broader than the identified claims of U.S. Patent No. 10,649,053 are seen to clearly encompass, and thus clearly anticipate, the identified claims of U.S. Patent No. 10,649,053.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793